Citation Nr: 0721983	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-22 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to recognition as a former prisoner of war 
(POW) for Department of Veterans Affairs (VA) purposes.

2.  Entitlement to service connection for dysentery.

3.  Entitlement to service connection for beriberi.

4.  Entitlement to service connection for a disability 
manifested by malnutrition.

5.  Entitlement to service connection for a disability 
manifested by the residuals of hard labor and torture.

6.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for malaria. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran had recognized service with the Philippine 
Commonwealth Army from October 1941 to May 1942, and with the 
Regular Philippine Army from June 1945 to March 1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 and subsequent rating 
decisions from the Manila, the Republic of the Philippines, 
VA Regional Office (RO). 

The issues of entitlement to service connection for 
dysentery, beriberi, a disability manifested by malnutrition, 
and a disability manifested by the residuals of hard labor 
and torture, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has no recognized prisoner of war (POW) 
status.

2.  In December 1990, the RO denied the veteran's claim of 
service connection for malaria.  The veteran was provided 
notice of the denial, but did not file a timely notice of 
disagreement and that decision is now final.

3.  The evidence presented since December 1990 does not 
relate to an unestablished fact necessary to establish the 
claim, and does not, by itself or in connection with evidence 
previously assembled, raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for POW status are not 
met.  38 U.S.C.A. § 101(32) (West & Supp. 2007); 38 C.F.R. §§ 
3.1, 3.40, 3.41, 3.203 (2006).

2.  New and material evidence has not been submitted since 
the December 1990 RO decision to deny the claim for service 
connection for malaria.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A.  Recognition as a Former POW

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  
Specifically, he was notified of the criteria for meeting the 
basic eligibility requirements for status as a POW in a 
letters dated in August 2003 and November 2004.  There is no 
indication of any relevant records that the RO failed to 
obtain.  

The RO has repeatedly undertaken to notify and assist the 
veteran as required by statute and regulation.  The relevant 
and probative evidence needed to adjudicate this claim 
consists of evidence regarding the dates of the appellant's 
active service, as well as the status of that service.  That 
evidence is associated with the claims file.  Therefore, as 
all relevant and probative evidence necessary for an 
equitable disposition of the appeal has been obtained, and 
the notice and assistance requirements have been satisfied.

B.  Petition to Reopen Claims for Service Connection

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of evidence that is 
both new and material.  The terms "new" and "material" have 
specific, technical meanings that are not commonly known to 
VA claimants.  The VA has a duty to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of evidence that must be presented.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the context of 
a claim to reopen, the VA must examine the bases for the 
denial in the prior decision and provide a notice letter that 
describes what evidence would be necessary to substantiate 
that element or those elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  The VA is also obligated to provide a claimant 
notice of what is required to substantiate each element of a 
claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.

The RO's November 2004 letter adequately informed the veteran 
of the information and evidence needed to substantiate his 
claim to reopen, complied with VA's notification 
requirements, and set forth the laws and regulations 
applicable to his claim.  In sum, the veteran was notified of 
the evidence needed to substantiate his claim, and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  That letter explained the terms 
"new" and "material" to the veteran and informed him of the 
type of evidence that would be considered new and material.  
See Kent, supra.  Specifically, he was informed that he had 
to submit evidence that his malaria was incurred or 
aggravated in service and that medical treatment records, 
particularly recent treatment records, were not relevant as 
the basis of the prior denial was that the veteran did not 
have malaria in service.  

VA must also notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
underlying claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).   VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim. 38 C.F.R. § 
3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  This was accomplished in this case.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  






II.  Analysis

A.  POW status.

For entitlement to compensation, VA may accept evidence of 
service submitted by a claimant, such as a DD 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
the appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department, (2) the document contains needed 
information as to length, time, and character of service; and 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203.  

The veteran is seeking POW status for purposes of eligibility 
for service connection.  Status as a former POW allows for 
service connection to be presumed for certain diseases, 
including malnutrition, and other nutritional deficiencies, 
such as beriberi.  38 C.F.R. § 3.309(c).

38 C.F.R. § 3.1(y) defines a former prisoner of war as an 
individual who, while serving in the active military, naval, 
or air service, was forcibly detained or interned in the line 
of duty by an enemy or foreign government, the agents of 
either, or a hostile force.  See 38 U.S.C.A. § 101(32).  In 
the case of detention or internment by an enemy government or 
its agents, VA shall accept the findings of the appropriate 
service department that a person was a prisoner of war during 
a period of war, unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996).  
The provisions of 38 C.F.R. § 3.1(y)(1) do not require the VA 
to follow a service department's finding that a veteran was 
not a POW.   Manibog, 8 Vet. App. at 468.  The Director of 
the Compensation and Pension Service, VA Central Office, 
shall approve all VA regional office determinations 
establishing or denying POW status, with the exception of 
those service department determinations accepted under 38 
C.F.R. § 3.1 (y)(1).  See 38 C.F.R. § (y)(3).

The Board may plausibly find that a veteran was not a POW 
during service if service department records do not reflect 
that he or she was a POW and if the dates of alleged POW 
status in the evidence vary considerably.  Id.  
Determinations shall be based on all available evidence, 
including service department reports, and consideration shall 
be given to the character and length of the veteran's former 
active service in the Armed Forces of the United States.  38 
C.F.R. § 3.41(b).  

For purposes of eligibility for veteran's benefits, service 
in the Philippine Scouts and in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerilla service, may constitute 
recognized service in the Armed Forces of the United States. 
38 C.F.R. §§ 3.40, 3.41.  However, such service must be 
certified as qualifying by the appropriate military 
authority.  38 C.F.R. § 3.203.

On an Affidavit for Philippine Army Personnel (Processing 
Affidavit), completed and executed by the veteran in February 
1946, he reported that he had status as a POW from May 10, 
1942, to December 2, 1943, and in answer to questions as to 
his POW (or "PW") status, he indicated that he surrendered 
(was not captured) and was released (did not escape) and he 
added that he had not surrendered under Proclamation Number 
1.

An administrative decision, approved by the Director of the 
Compensation and Pension Service, VA Central Office, in 
February 2005, found that the veteran may not be recognized 
as a former POW.  

During the course of this appeal, the veteran stated that he 
contracted dysentery, beriberi, malnutrition, and was made to 
perform hard labor and was severely tortured while he was a 
POW.  He also submitted the statements of two fellow POW's 
(who were found by service department records to have been 
POW's) who confirmed his POW status from May 10, 1942, to 
December 2, 1943, and that the veteran suffered from the 
conditions at issue during this confinement as well as being 
made to perform hard labor and being subjected to severe 
torture.  

In 1990, the service department, via the National Personnel 
Records Center (NPRC), determined that the veteran had pre-
World War II service from November 25, 1941, to December 7, 
1941; beleaguered service from December 8, 1941, to May 5, 
1942; missing status from May 6, 1942, to May 9, 1942; no 
casualty status from May 10, 1942, to June 17, 1942; status 
under the Missing Persons Act (MPA) terminated (MPAT) June 
17, 1942; and regular Philippine Army service from June 18, 
1945, to March 30, 1946.  From December 3, 1943 , to June 17, 
1945, the veteran was engaged in civilian pursuits and not 
engaged in military activities.  NPRC determined that the 
alleged POW status from May 10, 1942, to December 2, 1943, 
was not supported; and that he had no recognized guerrilla 
service.  

The service department has specifically determined that the 
veteran had no POW status, and had no recognized guerrilla 
service.  There is no evidence of record which would create a 
reasonable basis for questioning this determination.  The 
veteran, on his separation examination in March 1946, noted 
that he had malaria prior to service in May 1941 for two 
months, and noted that he did not have any health problems at 
that time, whether or not incurred in military service.  The 
examination was normal.  It is inconceivable that an 
individual would relate a past condition during an 
examination a few years after his putative detainment, yet 
fail to mention any recently-contracted dysentery, beriberi, 
malnutrition, and recent exposure to hard labor and severe 
torture.  In addition, if the assertions of the veteran and 
the two fellow servicemen were accurate, the separation 
examination would find residuals of these diseases and 
torture.  Therefore, this evidence, submitted by the veteran 
more than fifty years after the alleged captivity, and made 
in contemplation of the potential receipt of benefits, is of 
little probative value.  

Based on the foregoing, the veteran's claim, based on the 
allegation that he is a POW for VA purposes, must be denied.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Petition to Reopen

In a December 1990 decision, the RO denied the claim for 
service connection for malaria.  The RO noted that, on 
separation examination March 1946, the veteran reported that 
he had malaria prior to service in May 1941 for two months; 
but that there was no record of complaints, diagnosis, or 
treatment in service or within one year of separation from 
service.  The veteran did not timely appeal that RO decision 
despite being notified of his procedural and appellate 
rights.

Since the veteran did not timely appeal the RO's December 
1990 decision, it became final and binding on him based on 
the evidence then of record.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.200, 20.1103.  Furthermore, because he 
did not appeal the decision, this, in turn, means there must 
be new and material evidence during the years since to reopen 
his claim and warrant further consideration on a de novo 
basis.  38 U.S.C.A. § 5108; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  When determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

While the RO determined that new and material evidence had 
not been received to reopen this previously denied claim, the 
Board must make a de novo determination because this affects 
the Board's jurisdiction to reach the underlying claim.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. 

The veteran filed his petition to reopen the claim in June 
2003.  Regarding petitions to reopen, as here, filed on or 
after August 29, 2001 "new" evidence is defined as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id. 

No new evidence has been submitted since the December 1990 
denial of the claim.  The veteran makes the same contentions 
as were made prior to the December 1990 denial.  The 
veteran's statements are repetitive of those he made in the 
past, which were considered in the previous RO decision, and 
they do not constitute new evidence.  Reid v. Derwinski, 2 
Vet. App. 312 (1992).  Moreover, as a layman, the veteran is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition, and his statements on such matters 
do not constitute material evidence to reopen his claim.  
Moray v. Brown, 5 Vet. App. 211 (1993). 

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence, the benefit-of-the- 
doubt doctrine is inapplicable, and reopening the claim is 
not warranted.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Entitlement to recognition of the veteran as a former POW for 
VA purposes is denied.

The petition to reopen the claim for service connection for 
malaria is denied.


REMAND

Although the veteran's claim for recognition as a former POW 
has been denied, he may still be granted service connection 
for any condition on a direct basis.  See generally Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994) (notwithstanding the 
presumptions provided in certain regulations, a veteran may 
still establish service connection with proof of actual 
direct causation).  Regarding entitlement to service 
connection for dysentery, beriberi, a disability manifested 
by malnutrition, and a disability manifested by hard labor 
and torture, on a direct basis, adequate notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004).  No such pre-adjudication notice was sent to the 
veteran in this case.  This timing defect can be remedied by 
fully compliant notice issued prior to a readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  However, the RO did not readjudicate the claim 
after issuing the veteran compliant notice on February 24, 
2006.  While the RO provided an adjudication in a 
supplemental statement of the case dated February 25, 2006, 
with a cover letter dated February 24, 2006, the February 24, 
2006 notification letter mailed to the veteran could not 
possibly have arrived prior to that adjudication.  A remand 
is required to ensure that the veteran receives the requisite 
post-notice readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a letter with respect to 
the service connection claims (dysentery, 
beriberi, a disability manifested by 
malnutrition, a disability manifested by 
hard labor and torture) that complies with 
the notification and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.

2.  Then readjudicate the claims on a 
direct basis.  If any claim continues to 
be denied, send the veteran and his 
representative a supplemental statement of 
the case and give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


